Citation Nr: 0619499	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-43 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by: Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970 and from July 1977 to May 1980.  

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The veteran's records include a medical diagnosis of post 
traumatic stress disorder (PTSD).  

2.  The evidence of record does not establish that the 
veteran engaged in combat with the enemy.

3.  There is insufficient evidence to support the veteran's 
accounts regarding his alleged stressors.


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). 

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159(a)-(c) (2005). 

That said, in November 2002, the RO sent the veteran a letter 
that informed him of what evidence they would obtain and what 
evidence he should submit.  This letter also, essentially, 
requested that he provide any medical evidence in his 
possession that pertained to this claim.

The Board finds that the notice requirements set forth have 
been met, because while the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date, there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Regarding the VA's duty to assist claimants, it is noted that 
in this case, and as will discussed below, VA medical records 
have been associated with the claims folder, and a VA 
psychiatric examination was accomplished in conjunction with 
this claim.  The veteran's claimed stressors, discussed 
below, include information unverified by the record.  A 
request to corroborate the veteran's statements was made to 
the U.S. Armed Services Center for Unit Records Research, now 
known as the U.S. Army and Joint Services Records Research 
Center (JSRRC), in July 2003.  In an October 2004 letter the 
JSRRC reported that they were unable to verify the veteran's 
claimed stressors.  The Board finds that it is reasonably 
certain that any further attempts to locate corroborating 
evidence of the alleged incidents would be futile.  See 
U.S.C.A. § 5103A(b).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  
Thus, VA's duty to assist has been fulfilled.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 142 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to 
the period of service.  38 C.F.R. § 3.303(d); see also Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).      

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

Turning to the evidence of record, it is first noted that the 
veteran's service medical records are negative for any 
psychiatric complaints, symptoms or treatment.  The evidence 
of record, however, clearly indicates that the veteran has a 
diagnosis of PTSD.  

A July 2002 VA outpatient report stated that the veteran was 
seen by a social worker with symptoms indicative of PTSD.  
The report noted that he had a history of trauma exposure 
related to military service in Vietnam and that questions 
remained regarding whether the veteran was re-experiencing 
traumatic events.  The diagnosis was an anxiety disorder and 
a depressive disorder not otherwise specified (NOS); PTSD was 
specifically ruled out.

In August 2002 the veteran was admitted to a VA hospital and 
diagnosed with PTSD and depression NOS.  The report noted 
that the veteran's stressors were chronic and moderate to 
severe on Axis IV.  He was discharged in September 2002, and 
various VA outpatient treatment records dated thereafter and 
through 2003 reflect that the veteran continued to be 
diagnosed with the disorder.

A February 2004 VA medical examination report for PTSD noted 
that the veteran's stressor letter had been read and that he 
had been an air traffic controller in Vietnam.  He reported 
that he did not like to talk about Vietnam and that some 
incidents he would never speak about with anyone.  The report 
noted that when asked about his stressors, one was an 
incident when he thought he killed someone while on guard 
duty, and another he would not talk about ever.  The report 
stated that the veteran received a diagnosis of PTSD, 
chronic, and psychosocial and financial stressors were listed 
under Axis IV.  

VA outpatient reports dated in May 2004, July 2004, and 
August 2005 consistently gave the veteran diagnoses or 
assessments of PTSD.  

In this case, however, no objective evidence exists to 
establish that the veteran "engaged in combat with the 
enemy."  See VAOPGCPREC 12-99; 65 Fed. Reg. 6257 (2000).  The 
veteran's service records indicate that he served in Vietnam 
from July 26, 1968 until July 22, 1969 as an air traffic 
control tower operator (ATC) in the 125th Aviation Support 
Company.  His military decorations include the National 
Defense Service Medal, the Good Conduct Medal, the Vietnam 
Service Medal, the Republic of Vietnam Campaign Medal, the 
Republic of Vietnam Cross of Gallantry with Palm, and 
Marksmanship badges.  There are no references, however, to 
combat in the veteran's service personnel records.  He did 
not earn any decorations, medals, badges, ribbons, or awards 
indicative of participation in combat.  For these reasons, 
the Board concludes that the veteran's service personnel 
records do not indicate that he engaged in combat with the 
enemy.  Accordingly, the veteran's service records or other 
corroborative evidence must substantiate or verify the 
veteran's claimed stressors.

That said, in a November 2002 letter the veteran recounted 
his claimed stressors.  He stated that in about September or 
October 1968 he was assigned to duty as an ATC at a special 
forces base camp named Tonle Cham (which records show was 
also known as Tong Le Chon) near the Cambodian border.  The 
veteran stated that the airfield was near a river and that 
the enemy would regularly, sometimes daily, attack the air 
strip with mortars and rockets from the other bank.  He 
stated that in addition to his duties as an ATC, he also 
stood guard duty and that during one such shift the camp came 
under attack by enemy infantry.  The veteran stated that he 
had vivid memories of firing at an attacking soldier whom he 
believed he killed.  He stated that since he was not 
technically a combat soldier and that this was his first 
exposure to combat, the event was especially scary, 
unforgettable, confusing and disturbing.  Recounting a second 
event, the veteran stated that while attempting to land, a 
helicopter carrying bodies and body parts from a battle 
accidentally dropped some on to the runway.  He stated that 
he subsequently had to gather up these body parts.  The 
veteran reported a third traumatic incident when a helicopter 
he was riding in was fired upon, lost power and fell a 
distance before regaining power and continuing on to its 
destination.  The veteran stated that there were other 
traumatic incidents that he was exposed to, but he did not 
wish to divulge them.

In a November 2004 letter, the veteran stated that he may 
have been stationed at Tonle Cham until May or June 1969 and 
that records from there may have been classified due to its 
nature as a special forces base.

In an April 2005 letter, the veteran enclosed photocopies of 
photographs he stated were from Tonle Cham.  The photographs 
are all marked "TLC" and "Jan 69" and show various 
aircraft and, apparently, the veteran.  None of the 
photographs includes any images that are identifiable as 
Tonle Cham base, and, significantly, do not verify his 
alleged stressors.

A May 2005 letter from the veteran's cousin stated that he 
visited the veteran at a helicopter base in southern Vietnam.  
The cousin stated that during this visit, the veteran told 
him of his experiences in some small bases close to the 
borders of Vietnam and that at times he thought that he would 
not survive.

The Board notes that the record contains no corroborating 
evidence to confirm the veteran's presence at Tonle Cham or 
to confirm that any of his alleged stressors otherwise 
occurred.  The veteran's service records do not give any 
information about where he was located during the dates in 
question.  As previously noted, an effort has already been 
made to develop the evidence for this case via the JSRRC.  In 
October 2004, the JSRRC reported that the unit history and 
daily staff journals of the 125th ATC Company do not mention 
an ATC detachment at Tonle Cham base between January 1, 1968 
and July 31, 1969.  JSRRC also reported that unit history and 
daily staff journals for the 16th Aviation Group, the 5th 
Special Forces Group, and the 1st Aviation Brigade and 
Attachments did not mention an ATC detachment at Tonle Cham.  
The JSRRC report stated that they were unable to verify the 
incident when the veteran reported shooting an enemy soldier, 
the incident where body parts fell onto the runway, and any 
attack on Tonle Cham during the relevant time period.  The 
veteran has not indicated the existence of any evidence not 
of record that would verify his stressors.  

As discussed above, since the evidence of record, to include 
the veteran's service personnel records, does not indicate 
that he engaged in combat with the enemy, the veteran's claim 
cannot be granted without corroborating evidence.  See 
Fossie, 12 Vet. App. 1, 6 (1998).  As there is no evidence of 
record of the claimed stressors other than the veteran's 
statements (and his cousin's statement regarding what the 
veteran told him), these claimed stressors have not been 
adequately corroborated.

The record contains insufficient supporting evidence of the 
veteran's claimed stressors.  Given the lack of corroborating 
evidence, the Board finds that service connection for PTSD is 
not warranted.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

As a final point, it is also noted that the medical evidence 
of record does not specifically link a diagnosis of PTSD with 
any of the veteran's alleged stressors.  Since, however, 
these stressors have not been corroborated, there is no duty 
to afford the veteran an additional examination or to ask for 
an opinion as to whether his PTSD is related to any stressor 
alleged.  See 38 U.S.C.A. § 5103A (to the effect that the 
duty to assist includes providing a medical examination or 
requesting a medical opinion where the record shows a current 
diagnosis, indicates that the disability may be associated 
with military service, but does not contain sufficient 
evidence to make a decision).  


ORDER

Service connection for post traumatic stress disorder is 
denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


